 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommendations of a Trial Examinerof the National LaborRelations Board,and inorderto effectuatethe policies of the LaborManagementRelationsAct, we hereby notify our employees that:WE WILL NOTrecognizeThe Committee of EmployeeRepresentatives orany successorthereto, and withdrawpermanently recognitionfrom it; and weherebydisestablish it as the representative of any of our employees for thepurpose, in whole or in part,of dealingwith ordiscussing grievances, labordisputes,wages, rates of pay,hours of employment,or conditions of work.WE WILL NOTinitiate,form,sponsor, or promoteThe Committee of Em-ployee Representatives,or any successorthereto, or any otherlabor organiza-tion,or assist,dominate,contributeto the support of, or interferewith theadministration of, said committee,or any successorthereto,or any otherlabor organization.WE WILL NOTpromise to our employees contributions to hospitalizationpremiums,free tools, free tuition andbooks,hospitalization benefits, or othereconomic benefits or rewards in order to discourage their union activities,sympathies,membership,and affiliation.WE WILL NOTgrant our employees free tools, increased wages on overtimeand callout time,or other economic benefits or rewards, in order to discouragetheir union activities,sympathies,membership,and affiliation.WE WILL NOTchange orvaryexisting terms or conditions of employmentexcept for reasons not related to union membershipor activities.WE WILLNOT in any other manner interfere with, restrain,or coerce ouremployees in the exerciseof the rightto self-organization,to formlabor or-ganizations,or join or assist CommunicationsWorkers of America, AFL-CIO,or any otherlabor organization,to bargaincollectivelythrough representativesof their ownchoosing,and to engage in other concertedactivities for the pur-pose of collectivebargainingor othermutual aid or protection,or to refrainfrom engaging in all such activities as guaranteed in Section7 of the Act.All our employeesare free to become or remain,or torefrain from becomingor remaining,members of CommunicationsWorkers of America, AFL-CIO, orany other labororganization.THE CHARDON TELEPHONE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or coveredby any othermaterial.Employees may communicatedirectlywiththe Board'sRegional Office, 720Bulkley Building,1501 Euclid Avenue, Cleveland, Ohio, TelephoneNumber, Main1-4465, if theyhave any question concerning this notice or compliancewith itsprovisions.Metal Blast,Inc.andJohn Lee Thompson.Case No. 8-CA-2716.October 26, 1962DECISION AND ORDEROn July 20,1962, Trial Examiner Eugene E. Dixon issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.139 NLRB No. 31. METAL BLAST, INC.541Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modification.'ORDERThe Boardadopts asitsOrderthe Recommended Order of the TrialExaminer,as modified below?1We concur in the Trial Examiner's ultimate conclusion that Respondent violated Sec-tion 8(a) (3) of the Act when it discharged John Lee Thompson In doing so, however,we do not adopt the Trial Examiner's reasoning In our opinion, the record amply showsthat Thompson was discharged for engaging in a protected concerned activity, I.e., as shopsteward, insisting that the layoffs on January 25, 1962, be accomplished on the basis ofseniority.We find that Respondent's assigned reason for Thompson's discharge, namely,that he allegedly incited a wildcat strike, was a pretext.Accordingly, we do not find itnecessary, as the Trial Examiner did, to rely uponRabin Bros Footwear, Inc.,99 NLRB610, orMastro Plastics Corp., and Fi ench-American Reeds Mfg. Cc , Inc. v. N.L.R.B.,350TI S 270, as additional support for the ultimateconclusionherein.2 The following note will appear immediately below the signature In the notice:NOTE.-We will notify the above-named employee if presentlyserving inthe ArmedForces of the United States of his right to full reinstatement upon application Inaccordance with the Selective Service Act after discharge from the Armed Forces.The penultimate paragraph in the notice Is amended to read..posted for 60 con-secutive day s from the date of posting, . . .INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard at Cleveland,Ohio, on July 2, 1962, before Trial Examiner Eugene E. Dixon, pursuant to duenotice with all parties being represented.The complaint issued by the GeneralCounsel for the National Labor Relations Board (herein called the General Coun-sel and the Board) on May 23, 1962, and based on charges dated February 12,1962, duly filed and served, alleged in substance that Respondent had engaged inunfair labor practices in violation of Section 8(a)(1) and (3) of the Act by dis-criminating against its employee, John Lee Thompson, because of his union orconcerted activities for the purpose of collective bargaining and other mutual aidor protection or because of the belief that he had engaged in such activities eitheras an individual or in the performance of his duties as shop steward on behalf ofthe Union.In its duly filed answer Respondent denied the commission of any unfair laborpractices and alleged that Thompson was discharged because of his failure to liveup to the terms of a collective-bargaining agreement between the Union and Re-spondent which provided for an orderly procedure for the handling of grievancesand prohibited strikes, stoppages, slowdowns, restriction of output, and refusal towork or impeding of work during the life of the agreement.Upon the entire record in the case, and from my observation of the witnesses,Imake the following: 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTSI.RESPONDENT'S BUSINESSRespondent is and has been at all times material herein a corporation organizedunder and existing by virtue of the laws of the State of Ohio, with its principaloffice and place of business located in Cleveland, Ohio, where it is engaged in themanufacture and sale of metal shot. In the course and conduct of its businessoperations Respondent annually ships finished products valued in excess of $50,000from its Cleveland, Ohio, plant to customers located in States of the United Statesother than the State of Ohio.Respondent admits and I find that at all times mate-rial herein Respondent is and has been engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIce,Coal,Miscellaneous ScrapMetal,AutoWrecking & Smelting Drivers &Workers, Local No. 422, of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESJohn Lee Thompson, the Charging Party herein and the alleged discriminatee,testified as follows:He began his employment with Respondent in July 1959 and was elected toserve as union steward in October 1961.On the morning of January 25 when hereported for the start of his shift, he was told by Assistant Foreman Roscoe Knoxthat there was some question whether the men would work but that they shouldgo down to the basement and change their clothes.As he approached the base-ment he was told by Wilson, another foreman (presumably from the precedingshift), to tell his own foreman, Alan Bergman, when he arrived that they were "allgoing home."Wilson also told him about letting him "get the shots out of the hole"because he had worked there 2 years and knew how to do it. Thompson replied,"Okay, I will." 1When Foreman Bergman arrived on the scene about 7:30 he told the men,"All you guys on the bag machine will have to go home because we have abreakdown."Thereupon, according to Thompson, the following colloquy occurredbetween the two:I said, "Alan, the breakdown been fixed," I said, "because when we camein the guys running the shots, they were running the shots out one hole andput them in the other when we came in."He said, "Well, you going home because there is no work."I said, "Well," I said, "Alan," I said, "Let us work." I said, "We doneworked the hour.You going to have to pay us for four hours anyway."He said, "No.You are going home."And I said, "Well, what about the guys in the shipping?" I said, "They goinghome?"He said, "No."He said, "That is not your work, your job."Hesaid, "That is the guys in the shipping."He said "They are my men."I said, "Well, Alan, we all your men.We are all working for the samecompany."He said, "You going home, and that's it."And I said, "Well," I said, "what about our two hours-our four hoursunder the contract?" I said, "You should let us work until 12 o'clock be-cause we are going to get paid for four hours."He said, "What hours?"I said, "The contract speaks that if a man report to work and no workavailable," I said, "He gets the two hours."I said. "if a man report to work and work one hour or 15 minutes, he issupposed to get four hours."He said, "Well, you ain't going to work. you going home."So I spoke again about the men in the shipping. I said, "What about themen in the shipping?" I said, "You sending the older men home and you aregoing to let the new men in shipping work."He said, "Well, that's it, you going home."'There is no explanation in Thompson's testimony what this meant. METAL BLAST, INC.543At this pointBergmanwalked out of the stockroom and left thedozen or somen there discussing the matter.Some of the men started laughing but one ofthem, Ad-ms, said, "You all laughing and giggling.The boy Lis] trying to helpyou all.If you did the right thing, we just walk on out of here, just like that."Thompson then spoke up, "Yes, if you did do the right thing you would all walkout, but you all wait until I come back. I will go down to the union hall and getMr. Mullen andhe will straightenit out."Thereupon he and four or five others went to theunionhall and waited forMullen for about an hour but apparently left withoutseeing him or anyone elsethere.That afternoon Thompson went back to theplantfor his check, it beingpayday.When Bergman came out with the checks, Thompsongot inlinewiththe others.When he cameto Bergman,the latter told him to go inside for hischeck.In the office Nelson Libman, Respondent'spresident,told him, "I don'twant you to work forme nomore.You are a troublemaker."Thompson asked,"What you mean, Nelson? Something wrong?" Libman replied, "No. I don'twant you to work for me no more because you tried to pull a wildcat strike."Thompson denied it.Libman said, "Well that's it. I am fed up with you.Here'syour check."According to Thompson's further testimony, he returned to the plant at 5:45 am.the following Monday.At this time he did not enter the plant but stood outsidethe gate.He admitted talking to some of the incoming employees but only afterthey initiated the conversations.He denied seeking to get them to go on strikepending his reinstatement.Regarding one Bud Taylor, Thompson testified thatTaylor had said something about not going back to work until Thompson wasreinsta.ed.Thompson told him, "No, that wouldn't be right." Thompson ex-plained that he had gone to the plant that hour to get his clothes.The only other witness called by the General Counsel, Cleo Westerfield, testifiedas follows:Well, I went to work that morning and there had been a breakdown, andAlan said that we had to go home. So John did ask him,said,"There iswork that could be done around here," like that.So he says, "No, there isn't anything you can do."So he asked him, he says, "Well, couldn't we get the shot out the hold?"That is the shot thatthe men couldn'tget out the night before.So Alan toldhim. he said, "No."So that time he says, "Well,there isnothing youcan do.You have to gohome," like that.So John askedhim about sending some otherguys home withless seniority.He said no, hewasn't goingto do that.He asked him about the hour, you know,for comingin, pay, he says, "Well,you don't get any pay," just like that.W th that Bergman walked away.One ofthe menthen spoke up, "Well, we shouldwalk out "Thompson said, "No. I will go downand getMr. Mullen who is theunion man "Roscoe Knox, calledas a witnessby Respondent, testified that he had askedThompson on themorning ofJanuary 25to fill in for someoneon the baggingmachine.Thompson said, "He wasn't going back there" So Knox said "okay,"he would just have to wait until ForemanBergman cameand tell him that Thompsonwould n t go on the job he had told himto go on.Knox further testified that hewas present when Bergman informed the men that there would be no work that day.'n t is connection he testified that ashe was leavingfor the other stockroom heheard Thompson say, "We might as well all of us walk out." 2George Mal]ott, another of Respondent's employees called as a witness by Re-spondent, testified that in the discussion that followed the announcement of thebreakdown and the subsequent lack of work on themorning ofJanuary 25, Thomp-son eventually said, "We all ought to go home."Accordingto Bergman's testimony,when he cametowork on January 25, hefound a breakdown that would require the layoff of 20 to 25 men.When he hadinformed those affectedincludingThompson. the latter claimed thatas unionsteward he should be permitted to work.But Bergman was notsympathetic.Accordingly, he punched out Thompson's timecardwith the others. In a swornstatement given the Board,Bergman hadstated:2At another place in his testimonyKnox said that Thompson stated, "Well,we mightas well just walk out then." 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was a group of men standing in the stockroom where Thompson andIwere speaking.All at once Thompson turned to the men and said, "Weshould all walk out "No one had said anything about a walkout to this point.I paid no further attention to Thompson. .. .On the stand,Bergman testified that he left the scene prior to any discussionbetween Thompson and the others took place and that he heard no comment byThompson.He explained that his statement should have indicated that the remarkhe attributed to Thompson was what he had been told Thompson had said.According to the testimony of Floyd Washington, on Monday, January 29 when hegot to the plant about 6 a.m. Thompson told him in substance that if he did notget back to work, everyone was going to walk out and asked Washington if he was"going along with them."Knox also testified that on the same Monday he sawThompson standing at the plant gate sometime before 6 a.m.Thompson saidnothing to Knox but the latter heard him tell one of the employees "you might aswell not go in because we are not going to work today."Nelson Libman, Respondent's president, confirmed in his testimony that at thetime of his discharge Thompson denied trying to pull a wildcat strike.Howeverin his further direct testimony Libman testified that the following Monday morningin a grievance hearing on the matter at the office Thompson "admitted . . . theattempt to pull a wildcat strike."On cross-examination Libman was vague as towhat exactly was said about this matter.He testified that there were so many thingssaid in this discussion that he could not remember all of them.He could recall"only that [Thompson] tried to get the men to walk out."Robert E.Hearn,secretary-treasurer of the Union, called as a witness by Re-spondent, testified as to the Mondaymeeting asfollows:.Mr. Libman . . . explained that [Thompson] had started a wildcat strikeand told themen not to goinAt that time there was four other fellows whocame into this meeting to verify what he said.There was a statement made atthat time by one of the gentlemen that somebody else had made the statementfor them not to go in and Thompson said "Let's not go in," or words to thateffect.He also testified that Thompson admitted "that he did make this statement after thisfellow bad said that, that he made the statement for them not to go in "Hefurther admitted that Thompson at the meeting could have told them that he toldthe employees to wait at the plant until he had gone down to the Union about thematterWhether such in fact had been said by Thompson, Hearn could not recall.There was no denial by him, however, that Thompson had made such a comment.James E Mullen, the Union's president, also testified that Thompson admitted "thathe made the remark, after somebody made it, `Yes, we should all stay out.' "The remaining evidence shows that- (1) The collective-bargaining contract ineffect between Respondent and the Union contains a no-strike clause and a reportingtime provision; (2) Thompson was transferred from the night shift to a day shiftbecause of trouble with the night foreman on one occasion; (3) Thompson had beendischarged once before for having invited a foreman outside for a fight.On thatoccasion, after intercession by the Union and an appropriate apology, he was re-instated; and (4) no work stoppage or strike ever took place as a result of theJanuary 25 layoff.Contentions and ConclusionsIn his oral argument 3 the General Counsel contended that Thompson's conductviewed in either of two lights (i.e.,actingas a rank-and-file employee or as theunion steward)revealsthat hewas engagingin activity protected by Section 7 ofthe Act.Maintaining that Thompson did not "attempt to incite" a strike but indeedactually acted to prevent one, the General Counsel relies onRubin Bros. Footwear,Inc.,99 NLRB 610,4 in countering a possible defense that even if Thompson had not3Both sides presented oral argument and waived the filing of briefs4The rationale of theRubin Bros.case is contained in this quotation from the Board'sdecision(pp. 611 to 612) :We are now of the opinion that the honest belief of an employer that strikingemployees have engaged in misconduct provides an adequate defense to a charge ofdiscrimination in refusing to reinstate such employees,unless it affirmatively appearsthat such misconduct did not in fact occur. 'We thus hold that once such an honestbelief is established,the General Counsel must go forward with evidence to provethat the employees did not, in fact, engage in such misconduct.The employer then, METAL BLAST, INC.545attempted to foster an unauthorized walkout he was nevertheless discharged in thehonest belief that he had done so.On its part, Respondent disagreed with the General Counsel's analysis of theevidence and maintained that the record proved Thompson's attempt to incite a strikecontrary to the terms of the collective-bargaining agreement.This,Respondentcontended, was the "third strike" for Thompson 5 "the final straw that broke thecamel's back."Ihave set forth the evidence in some detail because it is apparent that thedecision herein turns on a very narrow issue-i.e., whether or not Thompson triedto incite a strike.Notwithstanding what the evidence shows regarding Thompson'srecord in the past and regardless of Respondent's motive now, it seems to me thatif the General Counsel's position is correct that Thompson was indeed engaged inprotected activity, then Respondent acted at its peril and in discharging him violatedSection 8(a)(3) and (1) of the Act.While I am not overwhelmed by either side's evidence, I feel that the GeneralCounsel has established a sufficient preponderance in the proof to warrant a decisionin his favor.Regardless what Thompson said about leaving, walking out, or goinghome, there is nothing in the record to controvert or dispute the essentials of histestimony.6Respondent apparently feels that even if his testimony stands alone anduncontradicted it should not be credited.The difficulty with this is that whattranspired tends to support Thompson's version.There was no strike.Thompsonin the company of several others went to the union hall in furtherance of his instruc-tions to take no action until he had the opportunity to explore the matter with theunion officials.The remaining indicia of incredibility regarding Thompson's version that Re-spondent would invoke from the evidence are equally tenuous.The alleged ad-mission by Thompson in the Monday morning grievance meeting that he hadattempted to incite a strike is not supported by credible evidence.Libman wasvague and uncertain as to what Thompson said on that occasion.He could recollectonly one thing-"that he tried to get the men to walk out."And this in contrast toThompson's categorical denial of just that 2 days previously.Hearn's testimony thatin the meeting "There was a statement made at that time by one of the gentlementhat somebody else had made the statement for them not to go in and Thompsonsaid, `Let's not go in,' or words to that effect," is hardly proof of an admission byThompson.Mullen's testimony was no more dispositive of the matter.Nor does Thompson's conduct at the plant gate early Monday morning supportRespondent's position as to what Thompson did on the preceding Friday. I do notdoubt that Thompson was there to solicit support and sympathy for his reinstate-ment.But the circumstances were quite different now.And the evidence that hewas trying to incite a strike at that time is meager. In any event having been dis-criminatorily discharged, as I find, a strike in protest thereof would have been anunfair labor practice strike and thus would not have been unlawful nothwithstandingthe no-strike clause in the contract.Mastro Plastics Corp., and French-AmericanReeds Mfg. Co., Inc. v. N.L.R.B.,350 U.S. 270.In view of the foregoing and considering the record as a whole I conclude andfind that Thompson was engaged in protected activity when he sought to get Respond-ent to let the men with more seniority work on the morning of January 25. Ifurther find that on this occasion he did not attempt to incite a strike and that hisdischarge for that reason (or because it was believed he had done so) was dis-criminatory within the meaning of Section 8(a)(3) and (1) of the Act.RubinBros., supra; Pontiac Motors Division, General Motors Corporation,132 NLRB 413.In the alternative, if Respondent's action was based on its unhappiness withThompson's conduct apart from the alleged attempt to incite a strike, it is equallydiscriminatory.On the record as a whole, I am convinced and I find that the General Counselhas sustained the allegations of his complaint relating to Thompson's discharge.of course, may rebut the General Counsel's case with evidence thatthe unlawfulconduct actually did occur.At all times, the burden of provingdiscrimination isthat of the General CounselRespondent pointed to the two previous occasions involving difficultieswith Thompsonto show that he was a troublemaker.8Knox could testify only as to one comment by Thompson as he left themen at theirdiscussion.Obviously, he was in no position to contradict Thompson.The only othertestimony offered by Respondent was that of Mallott to the effect that Thompsoneventu-allysaid, "We alloughtto go home " This testimony actually tendsto corroborateThompson. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent unlawfully discriminated with regard tothe hire and tenure of John Lee Thompson It will therefore be recommended thatthe Respondent offer him immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to h,.s seniority or other rights andprivileges, and make him whole for any loss of pay he may have suffered by reasonof such discrimination, by payment to him of a sum of money equal to that whichhe normally would have earned as wages from the date of his dicharge to the dateof the Respondent's offer of reinstatement, less his net earnings during the period,such sum to be computed in accordance with the formula set forth in F. W.Wool-worttiCompany, 90 NLRB 289-294.While a violation of Section8(a)(3) ofthe Act normally would call for a broadcease-and-desist order in the circumstances here, I shall not recommend such anorder.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of John LeeThompson, thereby discouraging membership in the Union, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3).3.By the aforesaid discrimination the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, Metal Blast, Inc., its officers, agents, successors,and assigns, shall:ICesse and desist from:(a)Discouraging membership in the Union, or in any other labor organizationof its employees, by discharging its employees or by discriminating in any othermanner in regard to their hire or tenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the right to self-organization, to form labor organizations, to join orassist theUnion or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may be affected byan agreement (the execution or application of which is not prohibited by State law)requiring membership in a labor organization as authorized in Section 8(a)(3) ofthe Act.2Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer John Lee Thompson immediate and full reinstatement to the positionhe held at the time he was discharged, or an equivalent position, without prejudiceto his seniority and other rights and privileges, and make him whole for any loss METAL BLAST, INC.547of pay he may have suffered as a result of the discrimination against him in themanner set forth above in the section entitled "The Remedy."(b)Upon request,make available to the Board or its agents, for examinationand copying,allpayroll records,social security payment records,timecards, per-sonnel records and reports,and all other records necessary to analyze the amountof backpay due under the terms of this Recommended Order.(c)Post at its Cleveland, Ohio,plant copies of the attached notice marked"Appendix." 7Copies of said no.ice, to be furnished by the RegionalDirector forthe Eighth Region, shall,after being duly signed by a representative of the Re-spondent, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such notices are not altered,defaced,or covered by any other material.(d)Notify theRegional Director for the Eighth Region, in writing, within 20days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps the Respondent has taken to comply herewith.8'In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer"in the noticeIn the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "I In the event that this Recommended Order be adopted by the Board,this provision,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in Ice, Coal,Miscellaneous ScrapMetal, Auto Wrecking&Smelting Drivers & Workers, Local No. 422, of theInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,or any other labor organization of our employees,by dis-charging or otherwise discriminating against any employee in regard to hishire, tenure of employment,or any term or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,to join or assist the above-named union or any other labororganization,tobargain collectively through representatives of their ownchoosing,and to engage in collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities,except to the extentthat such right may be affected by an agreement(the execution or applicationof which is not prohibited by State law) requiring membership in a labororganization as authorized by the National Labor Relations Act.WE WILL offer John Lee Thompson immediate and full reinstatement to theposition he formerly held, or its equivalent,without prejudice to his seniorityor other rights and privileges,and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.METAL BLAST, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other materielEmployees may communicate directly with the Board'sRegional office, 720Bulkley Building,1501 Euclid Avenue, Cleveland 15, Ohio, Telephone Number,Main 1-4465,if they have any question concerning this notice or compliance withits provisions.672010-63-vol. 139--36